Citation Nr: 1137132	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 1, 2002 and from and after March 23, 2005, and in excess of 20 percent from August 1, 2002 to March 22, 2005, for hepatitis C. 


REPRESENTATION

Appellant represented by:	Douglas L. Friedman, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which implemented a December 2006 Board decision granting service connection for hepatitis C and evaluated the disability as noncompensable.  Thereafter, the evaluation was increased to 10 percent disabling.  See February 2008 Statement of the Case and Decision Review Officer (DRO) Decision.  

The Veteran has expressed disagreement with this determination.  Because he has not been granted the highest possible rating, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Board notes that the Veteran also filed a timely notice of disagreement and substantive appeal as to the initial disability rating assigned for pseudofolliculitis barbae in the May 2007 rating decision.  However, in an August 2009 written statement, the Veteran expressly indicated that he was satisfied with this decision and withdrew his appeal with respect to pseudofolliculitis barbae.  As such, this issue is not currently before the Board.  See id; see also 38 C.F.R. §§ 20.202, 20.204.

In March 2010, the Board granted a 20 percent evaluation for hepatitis C for the period from August 1, 2002 to March 22, 2005.  The Board denied an initial evaluation in excess of 10 percent for the period prior to August 1, 2002, and for the period from and after March 23, 2005.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2010 Order, granted the parties' Joint Motion, vacating in part the Board's March 2010 decision and remanding the claim for compliance with the terms of the Joint Motion.

After the December 2010 Court Order, the Veteran and his representative submitted numerous medical records that were not accompanied by a waiver of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2010 Order, the Court granted a Joint Motion in which the parties agreed that the Veteran's claim should be remanded.  In this regard, the Board notes that the parties to the Joint motion did not appeal the grant of a 20 percent evaluation from August 1, 2002 to March 22, 2005.  The parties, however, agreed that a remand was in order on the question of whether a higher initial evaluation (higher than 20 percent) was warranted for this period, as well as whether an initial evaluation in excess of 10 percent was warranted for the period prior to August 1, 2002 and from and after March 23, 2005.

In this case, the parties to the Joint Motion agreed that the Board, in March 2010, failed to comply with Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curium) by not obtaining and reviewing Department of Veterans Affairs (VA) treatment records for his hepatitis C dated from April 2002 to May 2004.  The parties to the Joint Motion found that these records were related to the Veteran's claim, in that they showed treatment for the condition, and should be obtained.  

In addition, the appellant, without opposition from the Secretary, requested that, once all available missing VA treatment records are obtained, the Board address the Veteran's claim that the missing records demonstrate that he was receiving interferon treatment for hepatitis C and that these treatments caused him extreme fatigue and inability to work.  

Based on the foregoing, and consistent with the Court's December 2010 Order, the Board finds that this matter should be remanded, and that upon remand, the AOJ should arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner in order to specifically address the Veteran's claim regarding interferon treatment, fatigue, and inability to work.  

Here, the Board notes that after the December 2010 Court Order, the records requested in the Joint Motion were associated with the Veteran's claims file.  Because the records noted in the December 2010 Court Order have already been associated with the Veteran's claims file, no specific additional request will be made for these records in this remand.  

The Board also notes that, after the December 2010 Order, the Veteran and his representative submitted numerous other medical treatment records in connection with the claim, in addition to the VA treatment records dated from April 2002 to May 2004, noted above.  These records were not accompanied by a waiver on initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claims, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Finally, as noted above, the Veteran has contended that interferon treatments for hepatitis C have caused him extreme fatigue and inability to work.  The Board views this evidence in terms of unemployability as a potential claim of entitlement to a TDIU.  In this regard, the Board notes that in Rice v. Shinseki, supra, the United States Court of Appeals for Veteran's Claims (the "Court") held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.   As such, the Board finds that this issue is properly before the Board and should be adjudicated by the RO on remand.

Upon remand, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to the claim that may not be associated with the Veteran's claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by the VCAA and implementing VA regulations is completed, including the notification requirements and development procedures contained in 38 U.S.C.A with respect to his claim for higher initial evaluations for hepatitis C, and in connection with a claim for individual unemployability. §§ 5102, 5103, 5103A and 5107.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO should specifically afford the appellant and his representative the opportunity to submit additional argument and evidence and to request a hearing on the claim for a total disability rating for compensation based on individual unemployability.

2.  Take appropriate steps to contact the Veteran, and his representative, and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his disability and any evidence relating to his claim for individual unemployability.  After securing any necessary authorizations, obtain all identified treatment records that may not yet be of record.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

3.  Arrange for the Veteran's claims folder to be reviewed an appropriate VA examiner in order to specifically address the Veteran's claim that the medical records submitted since the December 2010 Court Order, specifically VA treatment records dated from April 2002 to May 2004, demonstrate that he was receiving interferon treatment for hepatitis C and that these treatments caused him extreme fatigue and inability to work.  

The examiner is asked to provide a detailed rationale for all findings.  In offering opinions, the examiner is requested to fully review the claims file.  If the examiner cannot offer an opinion without examining the Veteran, the Veteran should be scheduled for an appropriate examination that specifically addresses the matters raised by the December 2010 Court Order and Joint Remand as outlined above.

4.  Following the completion of the above, and any other development deemed necessary, the matters on appeal should be readjudicated, to include expressly addressing whether an extraschedular rating is warranted for the Veteran's service-connected hepatitis C and whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


